Citation Nr: 0936222	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include whether new and material evidence has been received 
to reopen the previously-denied claim.  

2.  Entitlement to service connection for a claimed bilateral 
knee disorder.  




REPRESENTATION

Appellant represented by:	John Berry, Attorney





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to June 1966.  

These matters come before the Board on appeal from an April 
2003 RO rating decision that denied service connection for a 
bilateral knee disorder and the petition to reopen 
previously-denied claims of service connection for 
hypertension and athlete's foot.  

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing from the RO in June 2005.  

This matter was previously before the Board, and adjudicated 
in a decision dated October 2007.  In that decision, in 
pertinent part, the Board denied the claim of service 
connection for a bilateral knee disorder and a petition to 
reopen previously-denied claims for service connection for 
hypertension.  

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In an Order 
dated in April 2006, the Court vacated that portion of the 
Board's October 2007 decision that denied service connection 
for a bilateral knee disorder and the petition to reopen 
previously-denied claim for service connection for 
hypertension and remanded those matter back to the Board for 
additional development.

As this is a claimed disability distinct from the currently 
service-connected tinea pedis (athlete's foot) the issue is 
referred to the RO for appropriate action.

These matter are being remanded to the RO.  VA will notify 
the Veteran if further action is required.  


REMAND

In regard to the claimed bilateral knee disorder, the Joint 
Motion noted that a January 2003 QTC examination was 
inadequate; specifically, because the examiner failed to 
provide an opinion concerning a nexus between the bilateral 
knee disability and service.  

The Veteran's attorney also asserts that past and current 
treatment records for the hypertension and bilateral knee 
disability that are not associated with the claims folder.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to ask 
him to provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
provided treatment for his hypertension 
and bilateral knee disabilities.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should request legible 
copies of all pertinent clinical records 
that have not been previously obtained.  

These records should include records that 
date from 1966 to 1997, from the Durham 
VA Medical Center; records from the 
Tarheel Home Health in Pollocksville, 
North Carolina; and records that date 
from March to May 2009 from the Bayville 
Nursing Home in New Bern, North Carolina.  
All records obtained should be associated 
with the claims file.  

2.  The RO should then take appropriate 
steps to schedule the Veteran for a VA 
examination to determine the nature and 
likely etiology of the claimed bilateral 
knee disorder.  

The claims folder should be made 
available to a VA examiner for review.  
Any indicated testing should be performed 
in this regard.  

Based on his review of the case, the VA 
examiner should provide opinion as to 
whether the Veteran has a current knee 
disability that at least as likely as not 
had its clinical onset in service or is 
due to an identified injury or other 
event of his period of active duty.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


\
_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.   This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008)  



